OPINION
ESQUIVEL, Justice.
This is a purported appeal from a denial of habeas corpus. Petitioner filed a writ of habeas corpus in the trial court seeking reductions in the amount of bail required of him on three pending charges. The trial court conducted a hearing and then entered an order denying the writ.
It is obvious from the record before us that the trial court refused to issue or grant the writ. There is no written order of the court in connection with the application of the writ to show the writ was issued or granted. The only order in the record is an order denying the writ. Under such circumstances, we do not have jurisdiction in such a situation because there is no appeal from a refusal to issue or grant a writ of habeas corpus even after a hearing. See Ex parte Noe, 646 S.W.2d 230 (Tex.Crim.App.1983).
Even if it could be argued that the trial court did issue the writ and following the hearing thereon denied relief, we would still not have jurisdiction to entertain this matter. The record before us fails to show that notice of appeal was ever given and there is no showing of good cause for the absence of such notice. Absent such notice, jurisdiction is not established in the appellate court. See Ex parte Noe, 646 S.W.2d 230 (Tex.Crim.App.1983).
This cause is dismissed for want of jurisdiction.